Citation Nr: 0024949	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from July 1956 to June 
1964, and from October 1964 to November 1967.  This appeal 
arises from a September 1998 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
render him bedridden, blind in both eyes, unable to provide 
for his own daily self-care or protect himself from the 
hazards or dangers incident to his daily environment or so 
disabled as to need the regular aid and assistance of another 
person.

2.  The veteran is not shown to be confined to his dwelling 
or immediate premises as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or at the housebound rate have not met.  38 U.S.C.A. 
§§ 1114(l) and 5107(a) (West 1991); 38 C.F.R. §§ 3.350(b)(3), 
(i)(2), and 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991). 

The veteran contends that his service-connected disabilities 
are so severe that he is housebound and requires the regular 
aid and attendance of another person.  His service connected 
disabilities consist of chronic renal failure, rated as 100 
percent disabling, and hypertensive cardiovascular disease 
with hypertension, rated as 30 percent disabling.  

Medical evidence indicates that the veteran is on regular 
hemodialysis for his service connected renal disease.  He 
reported for a VA examination in August 1998.  The veteran 
arrived in a VA van as he was unable to drive due to his 
visual disorder.  The examiner stated that the veteran was 
not hospitalized or bedridden, and had good capacity "to 
protect oneself from the hazards."  The veteran lived alone.  
He was able to cook for himself, clean the house, and do 
laundry.  He was able to go shopping and to visit friends.  
The veteran was able to walk half a mile without any 
mechanical aid.  The examiner noted no impairment of daily 
activities.

The veteran has reported that he requires three and one half 
hours of dialysis three times per week for his renal failure, 
and that he is totally incapacitated for approximately four 
hours following each dialysis session.  "Therefore for 8 
hours every other day I am unable to care for myself.  I feel 
that this is enough for granting of special monthly 
compensation."

VA compensation for aid and attendance is warranted where a 
veteran, "as the result of service- connected disability . . 
. is blind in both eyes, with 5/200 visual acuity or less, or 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance." 38 U.S.C.A. § 1114(l) (West 
1991).  

Pursuant to 38 C.F.R. § 3.352(a), the following criteria are 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of the claimant to feed himself (herself) through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1999).

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a) (1999).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (1999).  To so qualify, 
the appellant must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems.  
38 C.F.R. § 3.350(i)(1) (1999).  The appellant can also meet 
the criteria for special monthly compensation if he has a 
single permanent disability rated 100 percent and is 
"permanently housebound" by reason of his service-connected 
disability or disabilities.  This requirement is met when the 
appellant is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i)(2) (1999).

In this case, the veteran does not have service connected 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  Nor is he shown to be confined to his 
dwelling; the evidence shows that the veteran is able to 
leave his premises to shop, to receive medical treatment and 
to visit friends.  He is able to walk up to a half mile 
without assistance.

The Board readily acknowledges that the veteran is severely 
disabled, as reflected in his high disability rating, and it 
is undisputed that he has very disabling symptoms that tend 
to deny to him the ability to care for himself as adequately 
as is desirable, particularly following his dialysis 
sessions.  The question in this case, however, concerns the 
extent of his ability to perform the specific functions 
involved in daily personal self-care.

The record simply does not contain medical evidence of 
inability, due to his service connected disabilities, to 
provide adequate care for himself.  The VA examiner indicated 
that the veteran was able to cook, shop, do laundry, and 
clean his house. The evidence does not indicate that he is 
unable to dress or undress himself; that he is unable to keep 
himself ordinarily clean and presentable; that he is unable 
to attend to the wants of nature; that he is unable to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; or that he is unable to protect 
himself from the hazards or dangers incident to his daily 
environment.

Moreover, the veteran is not "bedridden" due to his 
service-connected disabilities.  The fact that he is 
incapacitated for several hours three times per week does not 
mean that he is incapable of conducting activities outside of 
bed during the great majority of the time.  

In summary, the preponderance of the evidence shows that the 
veteran's service- connected disabilities do not render him 
bedridden, substantially confined to his dwelling, or unable 
to care for his daily personal needs or protect himself from 
the hazards of daily living without assistance from others.  
Accordingly, the veteran is not entitled to special monthly 
compensation by reason of being in need of regular aid and 
attendance or being housebound.

The veteran has pointed out that he was awarded special 
monthly pension at the housebound rate in September 1998.  He 
believes that he should be awarded special monthly 
compensation on the same basis.  However, the Board notes 
that the award of special monthly pension was based in large 
part on nonservice-connected disabilities, including 
cataracts, with visual acuity of 20/200 bilaterally, rated as 
70 percent disabling, and diabetes mellitus, rated as 20 
percent disabling.  Those disabilities are not service 
connected, and thus may not be included in the consideration 
of entitlement to an award of special monthly compensation.  
As noted above, the veteran does not meet the criteria for 
special monthly compensation based on the need for aid and 
attendance or being housebound due to his service connected 
disabilities alone.


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

